PER CURIAM
In this juvenile dependency case, following a contested permanency hearing held on October 1, 2009, the trial court entered judgment changing the children’s permanency plans to adoption. The judgment was entered on February 9, 2010. Father appeals, advancing a number of assignments of error, including that the trial court’s delayed entry of judgment violated ORS 419B.476(5), which requires the court to enter its judgment within 20 days of the permanency hearing. The Department of Human Services concedes that error. We agree and accept the concession. In light of that, we need not address father’s other assignments of error.
Reversed and remanded.